Exhibit 10.6
[FORM OF EMPLOYMENT AGREEMENT FOR
MELISSA SMITH AND DAVID MAXSIMIC]
EMPLOYMENT AGREEMENT
            This Employment Agreement is made and entered into amended and
restated effective as of this the 28th day of October, 2005 (“Effective Date”)
between Wright Express Corporation (“WEX”), a Delaware corporation headquartered
in South Portland, Maine and [                    ] (the “Executive”).
          WHEREAS, WEX desires to employ the Executive as its
[                    ], and the Executive desires to serve WEX in such capacity.
          NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
SECTION I
EMPLOYMENT
          WEX agrees to employ the Executive and the Executive agrees to be
employed by WEX for the Period of Employment as provided in Section III below
and upon the terms and conditions provided in this Agreement.
SECTION II
POSITION AND RESPONSIBILITIES
          During the Period of Employment, the Executive will serve as
[                    ]of WEX and, subject to the direction of the Chief
Executive Officer of WEX (“CEO”), will perform such duties and exercise such
supervision with regard to the business of WEX as are associated with such
position, as well as such additional duties, reasonably associated with said
position, as may be prescribed from time to time by the CEO.
          The Executive will, during the Period of Employment, devote
substantially all of [his/her] time and attention during normal business hours
to the performance of services for WEX. The Executive will maintain a primary
office and conduct [his/her] business in South Portland, Maine, except for
normal and reasonable business travel in connection with [his/her] duties
hereunder. Nothing contained in this Agreement will prevent or be construed to
prevent the Executive from devoting a reasonable amount of time to serving on
civic and charitable boards and conducting [his/her] personal affairs.
          The Executive will, in accordance with WEX policy and procedures and
applicable law, certify to the accuracy of WEX’s publicly filed financial
statements.
SECTION III
PERIOD OF EMPLOYMENT
          The period of the Executive’s employment under this Agreement (the
“Period of Employment”) will begin on the Effective Date and end on the second
anniversary of such date,

 



--------------------------------------------------------------------------------



 



subject to earlier termination as provided in this Agreement; provided, however,
that the Period of Employment will be automatically extended for an additional
one year period on October 28, 2006, and on each anniversary of such date
thereafter, unless written notice of intent not to extend or to reopen
negotiations is provided by either party hereto to the other party hereto at
least 30 days prior to such date or any such anniversary.
SECTION IV
COMPENSATION AND BENEFITS
           Compensation. For all services rendered by the Executive pursuant to
this Agreement during the Period of Employment, including services as an
executive or officer of WEX or any subsidiary or affiliate of thereof, the
Executive will be compensated as follows:
     i.    Base Salary.
           WEX will pay the Executive a base salary of not less than
$[                    ] per year (“Base Salary”). From time to time, the
Executive may be eligible to receive annual increases as WEX deems appropriate,
in accordance with WEX’s customary policies and procedures regarding the
salaries of senior officers, including pursuant to annual compensation reviews
to occur no less than once per year. Base Salary will be payable according to
the customary payroll practices of WEX, but in no event less frequently than
semi-monthly.
     ii.   Annual Incentive Awards.
           The Executive will be eligible for discretionary annual incentive
compensation awards; provided, that the Executive will be eligible to receive an
Incentive Compensation Award in respect of each fiscal year of WEX during the
Period of Employment based upon a target bonus equal to no less than
[                    ] % of [                    ] earned Base Salary in fiscal
year 2005 and [                    ]% in fiscal year 2006; provided, however,
that such bonus will be subject to the attainment by WEX of applicable
performance targets reasonably established and certified by or at the direction
of the Board (as hereinafter defined) or the Compensation Committee of the Board
(the “Committee”). For purposes of this Agreement, the term “Incentive
Compensation Award” means the annual bonus paid pursuant to the Wright Express
Corporation Short-Term Incentive Plan (STIP), as the Plan may be amended from
time to time. The term “target” means the value of the STIP bonus payable in the
event the Executive achieves the annual target goals established pursuant to the
Plan.
     iii.   Long Term Incentive Awards
            At such times as the Board or the Committee determines to conduct
annual or periodic grants of long term incentive awards to employees and
officers of WEX, the Executive will be eligible to receive such grants, subject
to the sole and complete discretion of the Board or the Committee, and upon such
terms and conditions as determined by the Board or the Committee, but with due
consideration given to the Executive’s position with WEX and the Executive’s
historical performance and anticipated future contributions to WEX.
     iv.   Additional Benefits

2



--------------------------------------------------------------------------------



 



          The Executive will be entitled to participate in all other
compensation and employee benefit plans or programs offered generally to
employees of WEX, and will receive all perquisites offered to senior executive
officers of WEX in positions comparable to the Executive’s position with WEX, in
either case pursuant to any plan or program now in effect, or later established
by WEX. The Executive will participate to the extent permissible under the terms
and provisions of such plans or programs, and in accordance with the terms of
such plans and programs.
SECTION V
BUSINESS EXPENSES
          WEX will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of
[his/her] duties and obligations under this Agreement. The Executive will comply
with such limitations and reporting requirements with respect to expenses as may
be established by WEX from time to time and will promptly provide all
appropriate and requested documentation in connection with such expenses.
SECTION VI
DISABILITY
          If the Executive becomes Disabled, as defined below, during the Period
of Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to WEX, or at the option of WEX upon
30 days’ advance notice of termination to the Executive. WEX’s obligation to
make payments to the Executive under this Agreement will cease as of such date
of termination, except for Base Salary and Incentive Compensation Awards earned
but unpaid as of the date of such termination, and except for payment of a pro
rata portion of [his/her] Incentive Compensation Award in respect of the year in
which such Disability occurs (paid at target level). For purposes of this
Agreement, “Disabled” means the first to occur of either (i) the Executive’s
inability to perform [his/her] duties hereunder as a result of serious physical
or mental illness or injury for a period of no less than 180 days, together with
a determination by an independent medical authority after in person examination
of the Executive and review of any relevant medical records that the Executive
is currently unable to perform such duties, or (ii) a determination by the
insurance carrier or third party administrator that the Executive is “Disabled”
within the meaning of the WEX Long Term Disability Plan then in effect. Such
independent medical authority shall be mutually and reasonably agreed upon by
WEX and the Executive and such opinion shall be binding on WEX and the
Executive. Nothing contained herein is intended to limit any of the Executive’s
vested benefits under any WEX benefit plan or program.
SECTION VII
DEATH
          In the event of the death of the Executive during the Period of
Employment, the Period of Employment will end and WEX’s obligation to make
payments under this Agreement will cease as of the date of death, except for
Base Salary and Incentive Compensation Awards earned but unpaid through the date
of death, and except for payment of a pro rata portion of [his/her] Incentive
Compensation Award in respect of the year in which [his/her] death occurs (paid
at target level), which will be paid to the Executive’s surviving spouse, estate
or personal representative, as applicable. Nothing contained herein is intended
to limit any of the Executive’s vested benefits under any WEX benefit plan or
program.

3



--------------------------------------------------------------------------------



 



SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT
          A.    Without Cause Termination and Constructive Discharge Outside of
a Change in Control. If the Executive’s employment terminates due to either a
Without Cause Termination or a Constructive Discharge, as defined below, and the
Executive is not entitled to receive payment pursuant to Section VIII(B) hereof,
WEX will pay the Executive (or [his/her] surviving spouse, estate or personal
representative, as applicable) upon such Without Cause Termination or
Constructive Discharge (i) a cash payment equal to the sum of the Executive’s
then current Base Salary plus [his/her] then current target Incentive
compensation Award, payable, at the Company’s option, in either one lump sum or
in equal installments not less frequently than once per month over a twelve
month period, or a combination of lump sum and equal installments not less
frequently than once per month over a twelve month period, and (ii) any and all
Base Salary and Incentive Compensation Awards earned but unpaid through the date
of such termination and any legitimate unreimbursed business expenses. In
addition, upon such event, those of the Executive’s outstanding and unvested WEX
stock options and WEX restricted stock units which would have otherwise become
vested between the date of termination of employment and the first anniversary
of such date of termination of employment (without regard for performance based
vesting criteria) will immediately become vested. In addition, in the event that
the Executive elects to continue medical and dental benefits pursuant to COBRA,
the Executive’s cost for the first 12 months of such coverage will be no greater
than the cost applicable to active full time employees of WEX, and the Company
shall pay for the balance of the cost for the first 12 months of such coverage.
Nothing contained herein is intended to limit any of the Executive’s vested
benefits under any WEX benefit plan or program, including but not limited to
rights with respect to stock options, restricted shares or long term incentive
awards.
          B.    Without Cause Termination and Constructive Discharge In Case of
Change in Control. If the Executive’s employment terminates due to either a
Without Cause Termination or a Constructive Discharge, in either case within the
time period beginning 90 days before the Change in Control and ending 365 days
after the Change in Control, then WEX will pay the Executive (or [his/her]
surviving spouse, estate or personal representative, as applicable) (i) a cash
payment equal to the sum of the Executive’s then current Base Salary plus
[his/her] then current target Incentive Compensation Award, multiplied by 200%,
payable, at the Company’s option, in either one lump sum or in equal
installments not less frequently than once per month over a twelve month period,
or a combination of lump sum and equal installments not less frequently than
once per month over a twelve month period, and (ii) any and all Base Salary and
Incentive Compensation Awards earned but unpaid through the date of such
termination and any legitimate unreimbursed business expenses. In addition, upon
such termination, those of the Executive’s outstanding and unvested WEX stock
options and unvested WEX restricted stock units held by the Executive as of the
date of termination will immediately become vested. In addition, WEX shall pay
to the Executive in a lump sum an amount equal to the present value of WEX’s
share of the cost of medical and dental insurance premiums for a twenty-four
(24) month period. Nothing contained herein is intended to limit any of the
Executive’s vested benefits under any WEX benefit plan or program, including but
not limited to rights with respect to stock options, restricted shares or long
term incentive awards. Payment of cash and benefits and accelerated vesting
under this Section VIII(B) shall be in lieu of and not in addition to anything
that might be owed to Executive under Section VIII(A).

4



--------------------------------------------------------------------------------



 



          C.    Termination for Cause; Resignation. If the Executive’s
employment terminates due to a Termination for Cause or a Resignation, as
defined below, Base Salary and any Incentive Compensation Awards earned but
unpaid as of the date of such termination will be paid to the Executive in a
lump sum. Except as provided in this paragraph, WEX will have no further
obligations to the Executive hereunder. Nothing contained herein is intended to
limit any of the Executive’s vested benefits under any WEX benefit plan or
program.
          D.    For purposes of this Agreement, the following terms have the
following meanings:
     i.   “Termination for Cause” means termination because of (i) the
Executive’s willful failure to substantially perform [his/her] duties as an
employee of WEX or any subsidiary thereof (other than any such failure resulting
from incapacity due to physical or mental illness), (ii) any act of fraud,
embezzlement, gross misconduct, dishonesty or similar conduct, in each case
against WEX or any subsidiary thereof, (iii) the Executive’s conviction of or
indictment for a felony or any crime involving moral turpitude, (iv) the
Executive’s gross negligence in the performance of [his/her] duties, (v) the
Executive’s knowing or negligent making of a false certification to WEX
pertaining to its financial statements, or (vi) the Executive’s knowing or
grossly negligent violation of any provision of Section IX of this Agreement or
any knowing violation of WEX’s Code of Business Conduct and Ethics. WEX will
provide the Executive a written notice that describes the circumstances being
relied on for the termination with respect to this paragraph. In the event that
WEX terminates the Executive’s employment without Cause but the Company later
discovers evidence not known at the time of termination that would have
justified a Termination for Cause under this paragraph, the Company may
terminate the payment of all amounts to the Executive pursuant to
Section VIII(A) or (B), excluding any and all Base Salary and Incentive
Compensation Awards earned but unpaid through the date of such termination and
any legitimate unreimbursed business expenses.
     ii.   “Constructive Discharge” means the Executive resigns in response to:
(i) any material failure of WEX to fulfill its obligations under this Agreement
(including without limitation any reduction of the Base Salary or any reduction
in the target bonus percentage amount, as the same may be increased during the
Period of Employment), (ii) a material and adverse change to the Executive’s
titles, positions, duties and responsibilities with or to WEX, (iii) the
relocation of the Executive’s primary business office to a location more than 50
miles from Portland, Maine or (iv) WEX’s failure to cause this Agreement to be
assumed by any successor to the business of WEX. The Executive will provide WEX
a written notice that describes the circumstances being relied on for the
termination with respect to this paragraph within sixty (60) days after the
event giving rise to the notice. WEX will have sixty (60) days after receipt of
such notice to remedy the situation prior to the termination for Constructive
Discharge.
     iii.   “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by WEX other than due to death,
disability, or Termination for Cause.
     iv.   “Resignation” means a termination of the Executive’s employment by
the Executive, other than in connection with a Constructive Discharge.

5



--------------------------------------------------------------------------------



 



     v.   “Change in Control” means the happening of any of the following
events:
(1)   An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (any of which, a “Person”) resulting in such Person having
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (A) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) Any acquisition by the
Company, (C) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (D) Any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of Section VIII(D)(v)(3);or
(2)   A change in the composition of the board of directors of the Company (the
“Board”) such that the individuals who, as of the Effective Date, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
member of the Board subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or
(3)   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of shares or assets of another company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock (or equity interests), and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent governing body, if
applicable), as the case may be, of the entity resulting from such Corporate
Transaction (including an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as

6



--------------------------------------------------------------------------------



 



the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) of the Company or such entity resulting from such
Corporate Transaction) will beneficially own, directly or indirectly, 50% or
more of, respectively, the outstanding shares of common stock (or equity
interests) of the entity resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors (or equivalent governing
body, if applicable) except to the extent that such ownership existed prior to
the Corporate Transaction, and (iii) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors (or equivalent governing body, if applicable) of the entity
resulting from such Corporate Transaction; or
(4)   The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
            E.     Conditions to Payment. All payments due to the Executive
under this Section VIII shall be made as soon as practicable in accordance with
Section VIIIA; provided, however, that such payments, shall be subject to, and
contingent upon, the execution by the Executive (or [his/her] beneficiary or
estate) of a release of any and all claims against WEX and its affiliates in
such reasonable form and substance adopted by WEX; provided further that such
release shall not waive, release or limit any rights the Executive has, or may
have, to indemnification under the Articles or Certificate of Incorporation,
Bylaws, or other corporate governance documents of WEX, to the extent arising
out of claims asserted other than by the company or its affiliates, or under
applicable law, or any coverage or rights to coverage the Executive may have
under insurance maintained by WEX relating to the Executive’s actions on behalf
of WEX within the scope of and during the course of [his/her] employment with
WEX. The Company will provide Executive with a copy of such release not later
than 21 days (45 days if Executive’s termination is part of an exit incentive or
other employment termination program offered to a group or class of employees)
before Executive’s termination of employment. Executive shall deliver the
executed release to the Company not later than eight days before the payment
date provided in Section VIIIA for termination payments to be made under this
Agreement which are subject to 409A. The payments due to the Executive under
this Section VIII shall be in lieu of any other severance benefits otherwise
payable to the Executive under any severance plan of WEX or its affiliates
and/or any other agreement or arrangement. Nothing herein shall be construed as
limiting the Executive’s entitlement to any other vested accrued benefits to
which she (or [his/her] estate if applicable) is then entitled under WEX’s
applicable employee benefit plans, including without limitation any disability
or life insurance plan benefits which may become payable. Any payments made
under this agreement shall be compliant with IRS code 409A including the timing
of such payments.
SECTION VIIIA
OTHER TERMS RELATING TO TERMINATION OF EMPLOYMENT PAYMENTS;
REIMBURSEMENTS; SECTION 409A EXEMPTIONS; DELAYED PAYMENTS UNDER
SECTION 409A
      A.    Time of Payment. Amounts payable under Section VIII following
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid in the payroll period next following the payroll
period in which termination of employment occurs except as otherwise provided in
this Section VIIIA. Payment of any amount by reason of Executive’s termination
of employment shall be made no later than the last day of Executive’s second
taxable year following Executive’s taxable year in which the termination occurs.

7



--------------------------------------------------------------------------------



 



      B.    Reimbursements. Any reimbursements made or in-kind benefits provided
under this Agreement shall be subject to the following conditions:
          i.     the amount of expenses eligible for reimbursement or in-kind
benefits provided in any one taxable year of Executive shall not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any other taxable year of Executive;
          ii.     the reimbursement of any expense shall be made no later than
the last day of Executive’s taxable year following Executive’s taxable year in
which the expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date);
          iii.     the right to reimbursement of an expense or payment of an
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.
      C.    Short-Term Deferral Exemption. It is intended that payments made
under this Agreement due to Executive’s termination of employment that are not
otherwise subject to Section 409A of the Internal Revenue Code (“409A”) which
are paid on or before the 15th day of the third month following the end of
Executive’s taxable year in which [his/her] termination of employment occurs
shall be exempt from compliance with 409A pursuant to the exemption for
short-term deferrals set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations (“Regulations”).
      D.     Separation Pay Exemption. It is intended that payments made under
this Agreement due to Executive’s Without Cause Termination or Constructive
Discharge that are not otherwise subject to 409A which do not exceed two times
the lesser of (a) the Executive’s annualized compensation (determined in
accordance with the Regulations) or (b) the maximum amount that may be taken
into account under Section 401(a)(17) of the Code ($245,000 for 2009) shall be
exempt from compliance with 409A pursuant to the exemption for separation pay
set forth in Section 1.409A-1(b)(9) of the Regulations.
      E.     Six-Month Delay for Specified Employees. Anything in this Agreement
to the contrary notwithstanding, payments to be made under this Agreement upon
termination of Executive’s employment which are subject to 409A (“409A
Payments”) shall be delayed for six months following such termination of
employment if Executive is a Specified Employee as defined below on the date of
termination of employment. Any 409A Payment due within such six-month period
shall be delayed to the end of such six-month period.
          i.     The Company will adjust the 409A Payment to reflect the
deferred payment date by multiplying the payment or reimbursement by the product
of the six-month CMT Treasury Bill annualized yield rate as published by the
U.S. Treasury for the date on which such payment or reimbursement would have
been made but for the delay multiplied by a fraction, the numerator of which is
the number of days by which such payment or reimbursement was delayed and the
denominator of which is 365.

8



--------------------------------------------------------------------------------



 



          ii.     The Company will make the adjusted 409A Payment at the
beginning of the seventh month following Executive’s termination of employment.
Notwithstanding the foregoing, if calculation of the amounts payable by any
payment date specified in this Subsection E is not administratively practicable
due to events beyond the control of Executive (or Executive’s beneficiary or
estate) and for reasons that are commercially reasonable, payment will be made
as soon as administratively practicable in compliance with 409A and the
Regulations thereunder. In the event of Executive’s death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which Executive’s death occurs.
          iii.     “Specified Employee”. For purposes of this Agreement, a
“Specified Employee” shall mean an employee of the Company who satisfies the
requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j). In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).
SECTION IX
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
            A.     Cooperation with Legal Claims. The Executive will, with
reasonable notice during or after the Period of Employment, furnish information
as may be in [his/her] possession and reasonably cooperate with WEX and its
affiliates as may reasonably be requested in connection with any claims or legal
action in which WEX or any of its affiliates is or may become a party. The
foregoing shall not unreasonably interfere with the Executive’s duties to any
successor employer and the Company shall reimburse the Executive for any
reasonable expenses incurred for providing such assistance.
            B.     Protection of Confidential Information.
            i.     Acknowledgement. The Company and the Executive acknowledge
that the services to be performed by the Executive under this Agreement are
unique and extraordinary

9



--------------------------------------------------------------------------------



 



and that, as a result of the Executive’s employment, the Executive will be in a
relationship of confidence and trust with the Company and will come into
possession of Confidential Information (as defined below) that is (1) owned or
controlled by the Company, (2) in the possession of the Company and belonging to
third parties or (3) conceived, originated, discovered or developed, in whole or
in part, by the Executive. “Confidential Information” means trade secrets and
other confidential or proprietary business, technical, personnel or financial
information, whether or not the Executive’s work product, in written, graphic,
oral, electronic or other tangible or intangible forms, including
specifications, samples, records, data, computer programs, drawings, diagrams,
models, customer names, business or mailing addresses, ID’s or e-mail addresses,
business or marketing plans, studies, analyses, projections and reports,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and software systems and processes.
Any Confidential Information that is not readily available to the public shall
be considered to be a trade secret and confidential and proprietary, even if it
is not specifically marked as such, unless the Company advises the Executive
otherwise in writing.
            ii.     Nondisclosure. The Executive agrees that the Executive will
keep the Confidential Information in strictest confidence and trust, and will
not, without the prior written consent of the Company, directly or indirectly,
use or disclose Confidential Information to any person, during or after the
Executive’s employment, except as may be necessary in the ordinary course of
performing the Executive’s duties under this Agreement. This Section IX(B) shall
apply indefinitely, both during and after the Period of Employment.
           iii.     Surrender Upon Termination. The Executive agrees that, in
the event of the termination of the Executive’s employment for any reason, at
any time, the Executive will immediately deliver to the Company all property
belonging to the Company, including documents and materials of any nature
pertaining to the Executive’s work with the Company, and will not take with the
Executive any documents or materials of any description, or any reproduction
thereof of any description, containing or pertaining to any Confidential
Information. It is understood that the Executive is free to use information that
is in the public domain, but not as a result of a breach of this Agreement.
          C.     Restrictions.
           i.     During the Period of Employment and for the Post Termination
Period thereafter (collectively, the “Restricted Period”), the Executive will
not knowingly use [his/her] status with WEX or any of its affiliates to obtain
loans, goods or services from another organization on terms that would not be
available to [his/her] in the absence of [his/her] relationship to WEX or any of
its affiliates. The Post Termination Period means a period of two (2) years
following the Executive’s termination of employment, if, in connection with such
termination, the Executive receives a severance under Section VIII(B) of this
Agreement, or one (1) year following the Executive’s termination of employment,
in all other cases, irrespective of the cause, manner or time of such
termination.
           ii.     During the Restricted Period, the Executive will not make any
statements or perform any acts intended or reasonably calculated to advance the
interest of any existing or prospective Competing Enterprise or in any way to
injure the interests of or disparage WEX or any of its affiliates.

10



--------------------------------------------------------------------------------



 



           iii.     During the Restricted Period, the Executive, without prior
express written approval by the Chief Executive Officer of WEX, will not become
employed by, render services to or directly or indirectly (whether for
compensation or otherwise) own or hold a proprietary interest in, manage,
operate, or control, or join or participate in the ownership, management,
operation or control of, or furnish any capital to or be connected in any manner
with, any Competing Enterprise.
           iv.     For purposes of this Section IX, a “Competing Enterprise”
means any entity, organization or person engaged, or planning to become engaged,
in substantially the same or similar business to that being conducted or
actively and specifically planned to be conducted within the Restricted Period
by WEX or its subsidiaries, owned or controlled. It includes, without
limitation: (i) the business of developing, managing, operating, marketing,
processing, financing, or otherwise being involved in providing any products or
services for the benefit of or use by commercial vehicle or aviation fleets
through charge cards, credit cards, procurement cards or any other form of
payment services or electronic commerce; (ii) the sale, distribution or
publication of petroleum product pricing or management information or other
products or services currently sold or contemplated to be sold by WEX or any of
its owned or controlled subsidiaries, and (iii) the business of developing,
managing, operating, marketing, processing, financing, or otherwise being
involved in providing commercial travel, entertainment and purchasing credit
cards. The restrictions in this Section shall not be construed to prevent the
Executive from working for a business entity that does not compete with WEX or
its subsidiaries simply because the entity is affiliated with a Competing
Enterprise, so long as the entity is operationally separate and distinct from
the Competing Enterprise and the Executive’s job responsibilities at that entity
are unrelated to the Competing Enterprise. The Executive acknowledges that WEX’s
and its subsidiaries’ businesses are conducted nationally and agrees that the
provisions in this paragraph shall operate throughout the United States.
           v.     During the Restricted Period, the Executive, without express
prior written approval from the Chief Executive Officer, will not solicit any
then-current clients, customers or private label, cobrand or similar strategic
partners of WEX or any of its affiliates. In addition, during the Restricted
Period, the Executive, without express prior written approval from the Chief
Executive Officer, will not discuss with any employee of WEX or any of its
affiliates information related to the operation or potential operation of any
Competing Enterprise.
           vi.     During the Restricted Period, the Executive will not
interfere with the employees or affairs of WEX or any of its affiliates or
solicit or induce any person who is an employee of WEX or any of its affiliates
to terminate any relationship such person may have with WEX or any of its
affiliates. In addition, neither the Executive nor any entity she controls or
person she employs shall, during such period, directly or indirectly engage,
employ or compensate any employee of WEX or any of its affiliates. The Executive
hereby represents and warrants that the Executive has not entered into any
agreement, understanding or arrangement with any employee of WEX or any of its
affiliates pertaining to any business in which the Executive has participated or
plans to participate, or to the employment, engagement or compensation of any
such employee.

11



--------------------------------------------------------------------------------



 



           vii.     For the purposes of this Agreement, “proprietary interest”
means legal or equitable ownership, whether through stock holding or otherwise,
of an equity interest in a business, firm or entity or ownership of more than 1%
of any class of equity interest in a publicly-held company and the term
“affiliate” will include without limitation all subsidiaries of WEX.
           D.     The Executive hereby acknowledges that damages at law may be
an insufficient remedy to WEX if the Executive violates the terms of this
Agreement and that WEX will be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section IX without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction will be in addition to, and not in limitation of,
any other rights or remedies WEX may have. Without limiting the generality of
the foregoing, neither party will oppose any motion the other party may make for
any expedited discovery or hearing in connection with any alleged breach of this
Section IX.
           E.     The Executive agrees that the restrictions contained in this
Section IX are an essential element of the compensation the Executive is granted
hereunder and but for the Executive’s agreement to comply with such
restrictions, WEX would not have entered into this Agreement.
SECTION X
DIRECTORS AND OFFICERS INSURANCE
           WEX will indemnify the Executive to the fullest extent permitted by
the laws of the state of WEX’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of WEX, whichever affords the greater
protection to the Executive. WEX will maintain D&O insurance for the Executive
on a basis no less favorable than it maintains for other officers of WEX.
SECTION XI
MITIGATION
           The Executive will not be required to mitigate the amount of any
payment provided for hereunder by seeking other employment or otherwise, nor
will the amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates or by offset against any amount
claimed to be owed by the Executive to WEX, or otherwise. The parties’
respective obligations hereunder shall be absolute and unconditional and shall
not be affected by any circumstances, including without limitation any setoff,
counterclaim, recoupment, defense or other right which the other party hereto
may have.
SECTION XII
WITHHOLDING TAXESTAXATION
           The Executive acknowledges and agrees that WEX may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that will be required pursuant to any law or governmental
regulation. Anything in this Agreement to the contrary notwithstanding, the
terms of this Agreement shall be interpreted and applied in a manner consistent
with the requirements of Section 409A of the Code and the

12



--------------------------------------------------------------------------------



 



Regulations so as not to subject Executive to the payment of any tax or interest
which may be imposed under such section, and the Company shall have no right to
accelerate or make any payment under this Agreement to the extent such action
would subject Executive to the payment of any tax or interest under such
section. If all or a portion of the benefits and payments provided under this
Agreement constitute taxable income to Executive for any taxable year that is
prior to the taxable year in which such payments and/or benefits are to be paid
to Executive, as a result of the Agreement’s failure to comply with the
requirements of Section 409A of the Code and the Regulations, the applicable
payment or benefit shall be paid immediately to Executive to the extent such
payment or benefit is required to be included in income.
SECTION XIII
EFFECT OF PRIOR AGREEMENTS
          This Agreement will supersede any prior employment agreement between
the Executive on the one hand, and WEX (or any of its affiliates or parents) on
the other hand (including without limitation, the Employment Agreement dated
February, 2005 and all amendments thereto), and any such prior employment
agreement will be deemed terminated without any remaining obligations of either
party thereunder, provided that nothing in this Agreement will supersede, modify
or vitiate any obligation of Cendant Corporation or Executive to each other
pursuant to the Employment Agreement dated February, 2005.
SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS
          Nothing in this Agreement will preclude WEX from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation that assumes this Agreement and all obligations and
undertakings of WEX hereunder. Upon such a consolidation, merger or sale of
assets the term “WEX” will mean the other corporation and this Agreement will
continue in full force and effect.
SECTION XV
MODIFICATION: WAIVER
          This Agreement may not be modified or amended except in writing signed
by the parties. No term or condition of this Agreement will be deemed to have
been waived except when waived in writing by the party charged with waiver. A
waiver will operate only as to the specific term or condition waived and will
not constitute a waiver for the future or have any impact on anything other than
that which is specifically waived.
SECTION XVI
GOVERNING LAW
          This Agreement has been executed and delivered in the State of Maine
and its validity, interpretation, performance and enforcement will be governed
by the internal laws of that state.

13



--------------------------------------------------------------------------------



 



SECTION XVII
ARBITRATION
          A.     Any controversy, dispute or claim arising out of or relating to
this Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section IX for which WEX may,
but will not be required to, seek injunctive relief) will be finally settled by
binding arbitration in accordance with the Federal Arbitration Act (or if not
applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved will deliver a written notice to the other party setting forth the
specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such written notice may be submitted by either party, upon
ten (10) days prior written notice to the other party, to arbitration in
Portland, Maine, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, National Rules for the Resolution of Employment
Disputes, modified only as herein expressly provided. The arbitrator may enter a
default decision against any party who fails to participate in the arbitration
proceedings.
          B.     The decision of the arbitrator on the points in dispute will be
final and binding, and judgment on the award may be entered in any court having
jurisdiction thereof.
          C.     Except as otherwise provided in this Agreement, the arbitrator
will be authorized to apportion his/[his/her] fees and expenses as the
arbitrator deems appropriate. In the absence of any such apportionment, the fees
and expenses of the arbitrator will be borne equally by each party, and each
party will bear the fees and expenses of its or [his/her] own attorney.
          D.     The parties agree that this Section XVII has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section XVII will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award, or matters
covered by Section IX. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive any and all right to a trial by jury in or with
respect to such litigation and do hereby consent to the jurisdiction of the
appropriate court within the State of Maine.
          E.     The parties will keep confidential, and will not disclose to
any person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.
SECTION XVIII
SURVIVAL
          Sections IX, X, XI, XII, XIV and XVII will continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.

14



--------------------------------------------------------------------------------



 



SECTION XIX
SEPARABILITY
          All provisions of this Agreement are intended to be severable. In the
event any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding will in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision will be deemed modified so that it will be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light or the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

         
 
  WRIGHT EXPRESS CORPORATION    
 
       
 
  /s/ Michael E. Dubyak
 
By: Michael E. Dubyak    
 
  Title: President and CEO    
 
       
 
  [                    ]    
 
       
 
 
 
   

15